Citation Nr: 1544611	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the paper claims file, the Virtual VA paperless claims processing system contains additional VA treatment records dated from August 2011 to January 2014 that have been reviewed by the RO and the Board.  The remaining documents are duplicative of those already included in the paper claims file.  The Veterans Benefits Management System (VBMS) contains a brief submitted by the Veteran's representative. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that there may be outstanding medical records pertinent to the Veteran's claim.  In this regard, the Veteran told a September 2010 VA examiner that he had recently started group treatment for PTSD with a psychologist affiliated with Dr. J.L.  A  July 2011 letter from the Veteran's representative also indicated that he was receiving treatment from VA and Dr. J.L.  The file does include a letter from a private psychologist, Dr. G.B, in which it was noted that the Veteran regularly attends a monthly group with Dr. J.L.'s office; however, there are no actual treatment records from Dr. J.L. or Dr. G.B.  Thus, on remand, the AOJ should attempt to obtain any relevant, outstanding medical records.

In addition, the Veteran was afforded a VA examination in March 2012 in connection with his claim.  The examiner indicated that the Veteran remained unemployed.  However, there was no discussion as to whether his unemployment was due to his PTSD or other factors.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD, to include any occupational impairment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the paper and electronic claims file.  A specific request should be made for treatment records from Dr. J.L. and Dr. G.B. (identified in September 2010 VA examination report and July 2011 letter).

The AOJ should also secure any outstanding, relevant VA medical records, including any treatment records dated since January 2014.
 
 2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should address whether the Veteran's unemployment is due to his PTSD or whether he has any other interference with employment resulting from his PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
3.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




